

Exhibit 10.4
AMENDMENT NO. 1


 
This AMENDMENT NO. 1., dated as of July 10, 2006 (this “Amendment”), to the
Existing Bridge Credit Agreement is among TRIBUNE COMPANY, a Delaware
corporation (the “Borrower”), the Agent and certain of the Lenders (capitalized
terms used herein have the meanings set forth in, or are defined by reference
in, Article I below).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, the Borrower, the Initial Lenders and Citicorp North America, Inc., as
the administrative agent (the “Agent”), are parties to an Amended and Restated
Bridge Credit Agreement, dated as of June 27, 2006 (as amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Bridge Credit Agreement”, and as amended by this Amendment and as the
same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Bridge Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Bridge Credit Agreement and the Lenders are willing, on the terms
and subject to the conditions hereinafter set forth, to amend such provisions of
the Existing Bridge Credit Agreement as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders and the Agent hereby agree as
follows.


ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.   Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
 
“Agent” is defined in the first recital.
 
“Amendment” is defined in the preamble.
 
“Amendment No. 1 Effective Date” is defined in Article III hereof.
 
“Borrower” is defined in the preamble.
 
“Bridge Credit Agreement” is defined in the first recital.
 
“Existing Bridge Credit Agreement” is defined in the first recital.
 
SECTION 1.2.   Other Definitions. Terms for which meanings are provided in the
Existing Bridge Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
 
 

--------------------------------------------------------------------------------


 
ARTICLE II 
 
 
AMENDMENT
 
Effective on and subject to the occurrence of the Amendment No. 1 Effective
Date, the definition of “Eurodollar Rate” set forth in Section 1.01 of the
Existing Bridge Credit Agreement is hereby amended and restated in its entirety
to read as follows:
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.07.
 
ARTICLE III
 
 
CONDITIONS PRECEDENT
 
This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Agent.
 
SECTION 3.1.   Execution of Counterparts. The Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of (i) the
Borrower, (ii) the Agent and (iii) the Required Lenders.
 
SECTION 3.2.   Fees and Expenses. The Agent shall have received all reasonable
and documented fees and expenses, if any, due and payable pursuant to the Bridge
Credit Agreement.
 



--------------------------------------------------------------------------------


 
ARTICLE IV
 


REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Agent to enter into this Amendment, the
Borrower hereby represents and warrants as follows:
 
(a)     The representations and warranties contained in Section 4.01 of the
Existing Bridge Credit Agreement (except the representations set forth in the
last sentence of clause (e)(i) thereof and in clause (f) thereof) are correct in
all material respects, before and after giving effect to this Amendment (unless
stated to relate solely to an earlier date, in which case such representations
and warranties are correct as of such earlier date).
 
(b)     As of the date hereof, no Default exists or has occurred and is
continuing.
 
ARTICLE V
 
 
MISCELLANEOUS PROVISIONS
 
SECTION 5.1.   Full Force and Effect; Limited Amendment. Except as expressly
provided herein, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Bridge Credit Agreement and the
Notes shall remain in full force and effect in accordance with their respective
terms and are in all respects hereby ratified and confirmed. The amendments set
forth herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to or
modification of any other term or provision of the Existing Bridge Credit
Agreement, any Note or of any transaction or further or future action on the
part of the Borrower which would require the consent of any of the Lenders under
the Existing Bridge Credit Agreement or the Notes.
 
SECTION 5.2.   Loan Document. This Amendment is executed pursuant to the
Existing Bridge Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including, without limitation, Article VIII thereof.
 
SECTION 5.3.   Fees and Expenses. The Borrower agrees to pay those reasonable
and documented fees payable to the Agent in connection with this Amendment and
all other reasonable and documented out-of-pocket expenses incurred by the Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the documents and transactions contemplated hereby, including the
reasonable and documented fees and disbursements of Mayer, Brown, Rowe & Maw
LLP, as counsel for the Agent.
 
SECTION 5.4.   Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
 
 

--------------------------------------------------------------------------------


 
SECTION 5.5.   Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
SECTION 5.6.   Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
 
SECTION 5.7.   Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 5.8.   Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective partners or officers thereunto duly authorized as of the day
and year first above written.


                TRIBUNE COMPANY


 
                By: /s/ Chandler Bigelow 
                Name: Chandler Bigelow
                Title:  Vice President & Treasurer
 
 
                CITICORP NORTH AMERICA, INC., as Agent


                By: /s/ Anish M. Shah 
                Name: Anish M. Shah
                Title: Vice President




                LENDERS


                CITICORP NORTH AMERICA, INC.
 
                By: /s/ Anish M. Shah 
                                     Name: Anish M. Shah
                                     Title: Vice President
 


 
                MERRILL LYNCH CAPITAL CORPORATION
 
                By: /s/ Nancy E. Meadows 
                  Name: Nancy E. Meadows    
              Title: Vice President
 
 
 
                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
 
                By: /s/ James L. Stone 
                  Name: James L. Stone
                 Title: Managing Director
 


 
                BANK OF AMERICA, N.A.
 
 
                By: /s/ Todd Shipley 
                  Name: Todd Shipley
                  Title: Senior Vice President
 


 